Citation Nr: 0110543	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  95-16 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1954.  
He died in March 1995.  The appellant is the veteran's widow.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

By remand dated March 1997, the Board returned this matter to 
the RO to have outstanding treatment records associated with 
the claims file and to obtain opinions from a cardiologist 
and a psychiatrist with regard to the cause of the veteran's 
death.  Such development having been completed, the case has 
been returned to the Board for resolution.


FINDINGS OF FACT

1.  A death certificate of record reflects that the cause of 
the veteran's death in March 1995 was coronary 
atherosclerosis and insufficiency.  Esthesioneuroblastoma, 
aortic valve replacement and pacemaker implantation were 
identified as other significant conditions contributing to 
the veteran's death, but not resulting in the underlying 
cause of death.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) and 
residuals of a left thumb injury, with a combined evaluation 
of 100 percent.
3.  Coronary atherosclerosis did not manifest during service 
or within one year of separation from service and has not 
been shown to be related to service.  

4.  The medical evidence of record does not demonstrate that 
a disability of service origin caused, hastened, or 
materially and substantially contributed to the veteran's 
death.  


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991); §  5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  As a preliminary matter, 
the Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By Remand dated March 
1997, the Board gave the appellant the benefit of obtaining 
two VA expert opinions regarding the cause of the veteran's 
death and all outstanding, relevant treatment records have 
been associated with the claims file.  Additionally, the 
appellant was also afforded a personal hearing in July 1995.  
Finally, the Board is not aware of any additional relevant 
evidence that has not been obtained and associated with the 
claims file.  Thus, as noted, no further development is 
necessary in order to comply with the VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

The veteran died in March 1995 due to coronary 
atherosclerosis and insufficiency.  Esthesioneuroblastoma 
(resected 3-20-95), aortic valve replacement and pacemaker 
implantation (1987) were identified as other significant 
conditions contributing to the cause of the veteran's death, 
but not resulting in the underlying cause of death.  
The veteran's service included service as a medic during the 
Korean Conflict.  At the time of his death, he was service 
connected for PTSD and residuals of a left thumb injury.  The 
appellant claims that the veteran's cause of death, coronary 
atherosclerosis and insufficiency were due to his service-
connected PTSD.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.312 (2000); see Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  A service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b); see 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be presumed for 
certain chronic disorders, such as brain hemorrhage or peptic 
ulcers, if manifested within one year of separation from 
service, or other applicable presumptive period.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

With respect to the evidence of record, the veteran's service 
medical records are unavailable.  However, information 
obtained from Hospital Admission Card data files created by 
the Office of the Surgeon General, Department of the Army, 
does not reflect treatment for or a diagnosis of any type of 
coronary disorder.  

Post-service treatment records from VA medical facilities, 
Prarie View Hospital, and Roger Bond, M.D., reflect treatment 
from March 1994 to for PTSD and coronary artery disease.  

In May 1994, the Chief physician of Physical Medicine & 
Rehabilitation Service at a VA medical facility prepared a 
statement for the RO regarding the correlation between the 
veteran's PTSD and his heart attack.  The VA physician opined 
that he believed that generally there was sufficient evidence 
to indicate that emotional status and heart attack can be 
causally related.  The physician pointed to publications to 
support his position, including The Health of Former 
Prisoners of War, Results from the Medical Examination Survey 
of Former Prisoners of War of WWII and the Korean Conflict, a 
Report of the Medical Follow-up Agency Institute of Medicine, 
by William Frank Page and various studies performed Stuart G. 
Wolf, M.D. and Louis Jolyon West, M.D.  However, in rendering 
his opinion, the VA physician did not specifically address 
the facts and circumstances relative to the veteran's medical 
history and death.  

In March 1995, the veteran was admitted to St. Mary's 
Hospital and the Mayo Clinic for Heparin anticoagulation for 
his aortic valve during Coumadin discontinuation prior to his 
scheduled resection of nasal neuroblastoma.  The veteran died 
within one day of undergoing a resection of a nasal 
neuroblastoma.  An autopsy was conducted at the Mayo Clinic 
in March 1995.  In the autopsy report, aortic valve stenosis 
and regurgitation, hypertension and cardiac dysrhythmia, 
hypertrophy and dilatation of the heart with chronic 
myocardial ischemia (no coronary atherosclerosis) and 
congestive heart failure with acute pulmonary congestion and 
edema and bilateral hydrothorax were identified as the 
immediate causes of the veteran's death.  
Esthesioneuroblastoma was identified as a contributing 
condition to the veteran's cause of death.  

In July 1995, a VA Medical Advisor on the Rating Board 
prepared a statement and indicated that while the record and 
the veteran's history reflected strong evidence of premature 
cardiovascular disease, the veteran died one day after the 
removal of nasal esthesioneuroblastoma due to coronary 
insufficiency.  The VA Medical Advisor indicated that this 
suggested long term cardiac disability with death 
precipitated by the surgical event.  In conclusion, the 
Medical Advisor stated that there was no acceptable 
supportive evidence to allow compensation for stress 
disorders as a contributing factor for cardiovascular disease 
and death.   

During a July 1995 hearing at the RO, the appellant and her 
daughter testified that they believed that the veteran's 
service-connected PTSD contributed to the veteran's coronary 
artery disease and contributed to or hastened the veteran's 
death.  To support their position, the appellant submitted 
numerous excerpts from treatises as well as other documentary 
evidence regarding the relationship between cardiovascular 
disease and PTSD.  

Pursuant to the March 1997 BVA Remand, the RO solicited 
medical opinions from a cardiologist and a psychiatrist 
regarding the possible correlation between the veteran's 
service-connected PTSD and his death due to coronary disease.  
In August 1999, Donald L. Vine, M.D., professor and 
cardiologist at the University of Kansas School of Medicine 
reviewed the veteran's treatment records and the numerous 
treatise excerpts and other documentary evidence of record, 
and outlined the veteran's treatment history with regard to 
cardiovascular disease.  Dr. Vine noted that the veteran 
underwent cardiac catheterization in February 1991 and that 
the veteran received a permanent pacemaker in either 1987 or 
1991.  After undergoing resection of an olfactory 
neuroblastoma in March 1995, the veteran developed refractory 
hypotension and died.  Dr. Vine indicated that the veteran 
appeared to have suffered and died from heart failure 
complicating severe aortic valve stenosis.  Although the 
veteran underwent aortic valve replacement at the time of his 
death, the disease process was not completely arrested and he 
either died of heart failure or of another postoperative 
complication with heart failure as a contributing event.  Dr. 
Vine concluded that it was not likely that the veteran's PTSD 
contributed significantly or even measurably to his demise.  
With regard to the question of
" 'whether it is 'at least as likely as not' that the 
veteran's service-connected PTSD is causally or etiologically 
related to his cardiovascular disease or in any way related 
to his death. . . . ' " Dr. Vine stated that

the answer is less clear.  If by that 
question, the Veterans Administration 
means that a contribution of 0 to 5% of 
post traumatic stress disorder to the 
risk of developing hypertension and that, 
in turn, the hypertension contributes an 
additional few percent; then the answer 
might be yes.

In May 2000, a supervisory psychiatrist at the VA Medical 
Center in Wichita, Kansas opined that after reviewing the 
claims file "it is my opinion that it is not likely that 
[the veteran's] cardiac condition was caused by his PTSD.  
Dr. Vine has already written an excellent summary of the 
case, which includes reasons for this opinion."   

The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence.  Provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In weighing and 
reviewing the evidence of record, the Board concludes that 
the evidence does not establish that a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the cause of the veteran's death.  In July 
1995 a VA Medical Advisor opined that there was no acceptable 
supportive evidence to allow compensation for stress 
disorders as a contributing factor for cardiovascular disease 
and death.  It was the VA Medical Advisor's opinion that the 
veteran's death was precipitated by the surgical removal of 
nasal esthesioneuroblastoma due to coronary insufficiency.

In August 1999, Dr. Vine, a cardiologist, prepared a 
statement and set forth a thorough discussion of the 
veteran's medical history and the circumstances leading up to 
the veteran's death.  Dr. Vine opined that it was not likely 
that the veteran's PTSD contributed significantly or even 
measurably to his ultimate demise.  In May 2000, a VA 
psychiatrist concurred with Dr. Vine's opinion.  The Board 
finds that the persuasive evidence of record indicates that 
there is no correlation between the veteran's service-
connected PTSD and coronary disease, the cause of the 
veteran's death.  Therefore, the appellant's claim must be 
denied.  In reaching this decision, the Board has considered 
the appellant's statements to the effect that her husband's 
service-connected PTSD hastened or materially contributed to 
his death.  However, being a layperson, she is not competent 
to give an opinion regarding medical causation or diagnosis, 
and her statements on such matters cannot serve as the basis 
for a grant of service connection.  Brewer v. West, 11 Vet. 
App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

